Title: To Alexander Hamilton from Philip Schuyler, [September 1780]
From: Schuyler, Philip
To: Hamilton, Alexander



[Saratoga, New York, September, 1780] 
My dear Sir,

Your favor of the 17th I received on that day. That of the 13th has taken a tour to Albany and was delivered me this moment, with one Inclosed for Betsy.
Commissioners will be appointed to meet the Eastern Convention. I believe Judge Hubbard, Mr Benson the Attorney General and myself will go, the two Gentlemen I have mentioned are as deeply Impressed as men can be with the necessity of more power in the directing Council or what would be better in our present Situation. The lower house are for It, but the upper timid altho heartily disposed to every measure which will give Vigor.
I was too much Indisposed to undertake the Journey to Hartford. and Continue so much so that I am obliged to quit this before the Legislature rises.
I am Informed Gates is to have the thanks of the Senate for not despairing of the Commonwealth, but that they do not mean to tread wholly in the Steps of the romans and Confine him to subordinate Commands; he is to have a potent army and to drive Cornwallis and his Crew into the Sea with more rapidity than he flew to Hillsborough. 
Pray Intreat the General and the Gentlemen of his family to accept of my best wishes, in which you always partake.
I am   Dr Sir Affectionately yours, &c. &c
P. Schuyler
Colo Hamilton.

